[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11656                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            NOVEMBER 5, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 1:02-cr-20299-FAM-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

TRACY JOSEPH,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (November 5, 2010)



Before BLACK, MARTIN and FAY, Circuit Judges.

PER CURIAM:
       Tracy Joseph appeals his 36-month sentence imposed after violation of his

supervised release.1 Joseph argues his sentence is substantively unreasonable

because (1) it is not necessary to achieve the sentencing goals of 18 U.S.C.

§ 3553(a); (2) it fails to take into account the nature of his offense, and the fact

that he admitted his intervening conviction; and (3) it is 26 months, or 360

percent, above the high end of the Guideline range. After review, we affirm

Joseph’s sentence.2

       “Pursuant to 18 U.S.C. § 3583(e), upon finding that the defendant violated a

condition of supervised release, a district court may revoke the term of supervised

release and impose a term of imprisonment after considering the specific factors

set forth in 18 U.S.C. § 3553(a).” United States v. Velasquez Velasquez, 524 F.3d

1248, 1252 (11th Cir. 2008).




       1
        Joseph previously pleaded guilty to one count of possession with intent to distribute
marijuana while on board a motor vessel, in violation of 46 U.S.C. § 1903(j). The district court
sentenced him to 14 months’ imprisonment, followed by 36-months’ supervised release for that
offense. Thereafter, Joseph was convicted of illegal reentry after removal, in violation of 8
U.S.C. § 1326(a). The district court found that the subsequent conviction constituted a violation
of Joseph’s supervised release and imposed a revocation sentence of 36 months.
       2
         We review sentences imposed upon the revocation of supervised release for an abuse of
discretion. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008). The
party challenging the sentence has the burden of establishing that the sentence is unreasonable.
United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).


                                                2
       A review for substantive unreasonableness involves examining the totality

of the circumstances, including an inquiry into whether the statutory factors in

§ 3553(a) support the sentence in question. United States v. Gonzales, 550 F.3d

1319, 1324 (2008). The district court is required to impose a sentence that is

“sufficient, but not greater than necessary to comply with the purposes” listed in

18 U.S.C. § 3553(a)(2).3 In imposing a particular sentence, the court must also

consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. Id. § 3553(a)(1), (3)-(7).

       If a district court decides the factors in § 3553(a) warrant a sentence outside

the Guideline range, it “must consider the extent of the deviation and ensure that

the justification is sufficiently compelling to support the degree of the variance.”

United States v. Gall, 552 U.S. 38, 50 (2007). “Although there is no

proportionality principle in sentencing, a major variance does require a more



       3
        This includes the need to reflect the seriousness of the offense, promote respect for the
law, provide just punishment for the offense, deter criminal conduct, protect the public from the
defendant’s future criminal conduct, and provide the defendant with needed educational or
vocational training or medical care. See 18 U.S.C. § 3553(a).

                                                3
significant justification than a minor one . . . .” United States v. Irey, 612 F.3d

1160, 1196 (11th Cir. 2010) (en banc). We have previously stated that a variance

of 12 ½ years and 42 percent “is a ‘major’ variance in the legal parlance of

sentencing law.” Id. However, “quantifying [a] variance as a certain percentage

of the maximum, minimum, or median prison sentence recommenced by the

Guidelines” is unhelpful because “deviations from the Guidelines range will

always appear more extreme . . . when the range itself is low.” Gall, 552 U.S. at

48.

      The district court did not abuse its discretion when it deviated from the

Guideline range pursuant to the§ 3553(a) factors. The record shows the court

considered Joseph’s arguments, weighed the§ 3553(a) factors, and ultimately

found an above-Guidelines sentence was appropriate based on the past nature of

his conduct. The district court offered several reasons for its deviation, including

Joseph’s repeated illegal reentry into the United States and his failure to

acknowledge his wrongdoing. Further, Joseph’s claim that his sentence is

unreasonably disproportionate based on the Guidelines range is without merit. See

Gall, 552 U.S. at 48. Accordingly, we affirm Joseph’s sentence.

      AFFIRMED.




                                           4